DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Woloszko et al. (US 20030212395) (“Woloszko”) in view of Diederich et al. (US 20070032785) (“Diederich”).
Regarding claim 1, Woloszko teaches an end effector (see distal working end 404 of probe 400, electrode support member 500, and conductive strips 506, Figs. 29-30) of an electrosurgical instrument (see Figs. 29-31) comprising: a distal fluid discharge port (see opening 237 of distal fluid tube 239; [0141], Fig. 2) in fluid communication with a first fluid path (see opening 237 fluidically coupled to distal fluid tube 239; [0141], Fig. 2); a distal fluid aspiration port (see central opening 209; [0148], Fig. 2) in fluid communication with a second fluid path (see central opening 209 coupled to a suction or aspiration lumen 213; [0148], Fig. 2); a first electrode (see conductive strip 506 disposed over the first terminal lateral side as indicated below in annotated Figure 31 of Woloszko) having a first polarity (see positive polarity in Fig. 21B and [0190] or active polarity as set forth for electrode 416 in Fig. 26 and [0195]) and a second electrode (see conductive strip 506 disposed over the second terminal lateral side as indicated below in annotated Figure 31 of Woloszko) having a second polarity (see negative polarity in Fig. 21B, [0190] or active polarity as set forth for electrode 416 in Fig. 26 and [0195]); a rectangular diverter (see wafer 502 and ridges 504 that extend between the two conductive strips 506 as specified above, the wafer 502 being rectangular and the ridges 504 being rectangular, Fig. 31; the wafer 500 and ridges 504 are considered capable of being a “diverter” since they are capable of diverting fluid running between the ridges 504 to the distal end) comprising an electrically insulating material (see “electrically insulating material, such as ceramic”, [0199]) disposed between the first electrode and the second electrode (as shown in Fig. 31), comprising: a planar top surface (as indicated in annotated Figure 31 of Woloszko below); a planar bottom surface in opposition to the planar top surface (as indicated in annotated Figure 
Woloszko teaches the distal fluid discharge port in fluid communication with the first fluid path and the distal fluid aspiration port in fluid communication with the second fluid path in a different embodiment, however it would have been obvious to one of ordinary skill in the art before the time of filing to have modified a distal fluid aspiration port and second fluid path as claimed into the embodiment of Figs. 29-31, the motivation being to provide the additional advantages of supplying electrically conductive fluid to the target site (see Woloszko [0141]) and aspirating conductive fluid 
Woloszko further fails to specify a particular polarity for the first electrode and the second electrode in the cited embodiment of Figs. 29-31, however it would have been further obvious to one of ordinary skill in the art before the time of filing to have modified the first electrode and the second electrode of the embodiment of Figs. 29-31 such that the first electrode has a first polarity and the second electrode has a second polarity in light of the polarities as taught by Woloszko (cited above), the modification being a combination of known elements to one of ordinary skill in the art for the predictable result of enabling the electrodes to operate in a bipolar fashion to localize electrical current to the immediate vicinity of the electrodes (see also Woloszko [0190] and [0195]).

    PNG
    media_image1.png
    473
    882
    media_image1.png
    Greyscale


	Diederich teaches an end effector of an electrosurgical device (see Figs. 6-8) comprising a porous material having an electrically insulating material matrix (see ceramic open-cell porous material, [0057]) and a plurality of voids disposed therein (see open cells of the ceramic open-cell porous material, [0057]), and wherein the plurality of voids is fluidically coupled to the distal fluid discharge port (see [0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the rectangular diverter as taught by Woloszko to comprise an electrically insulating porous material as claimed in light of Diederich, the motivation being to provide the additional benefit of insulating the area between the electrodes to reduce arcing while also providing a capillary fluid container (see Diederich [0057]). In light of the combination, the distal fluid discharge port would be fluidically coupled to the plurality of voids as claimed since they would be in close proximity to each other within a closed surgical space during typical use.
Regarding claim 2, Woloszko in view of Diederich and further teaches wherein the plurality of voids is configured to direct a fluid from the distal fluid discharge port to an exterior portion of the rectangular diverter (the combined device is considered reasonably capable of the claimed functionality, see Diederich: “capillary fluid container” directing fluid from exterior portions 812 and 818; [0057], Fig. 8).
Regarding claims 3 and 4, Woloszko further teaches wherein the exterior portion of the rectangular diverter comprises the planar top surface of the rectangular diverter 
Regarding claim 8, Diederich further teaches wherein the electrically insulating material comprises a ceramic matrix (see ceramic open-cell porous material, [0057]).
Regarding claim 10, Woloszko further teaches wherein the distal fluid aspiration port is configured to remove a material from an area proximate to the rectangular diverter (the see central opening 209 coupled to a suction or aspiration lumen 213 is considered reasonably capable of removing materials from the area proximate to rectangular diverter, such as those in the tissue environment surrounding the distal tip of the device through application of a vacuum, see [0148] and Fig. 2).
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /JAYMI E DELLA/Primary Examiner, Art Unit 3794